Citation Nr: 0403325	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from December 1965 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO), which 
denied service connection for diabetes for purposes of 
accrued benefits, service connection the cause of the 
veteran's death, and DIC under 38 U.S.C.A. § 1318.  In 
October 2003, the appellant testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran served aboard the U.S.S. Virgo in the waters 
offshore Vietnam during the Vietnam era, and the record 
contains credible evidence that his duties involved 
visitation in Vietnam.  

3.  The veteran was first diagnosed as having diabetes 
mellitus in approximately 1981.

4.  He died in December 2002; the death certificate 
identified the cause of his death as chronic renal failure 
due to diabetes mellitus.

5.  The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, diabetes mellitus is 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  A disability presumably incurred in active service caused 
the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).

3.  The claim of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of this appeal, the 
Board finds that further development and notification action 
under the Veterans Claims Assistance Act of 2000 (VCAA) is 
not necessary.

I.  Factual Background

The veteran's service medical records are negative for 
pertinent complaints or abnormalities, including diabetes 
mellitus.

His service personnel records show that he served aboard the 
U.S.S. Virgo in the waters offshore of Vietnam from February 
to July 1967.  As a result of this service, he was awarded 
the Vietnam Service Medal and a Vietnam Campaign Medal.  

Post-service medical records show that in 1981, the veteran 
was diagnosed as having diabetes mellitus.  Subsequent 
clinical records show continued treatment for numerous 
disabilities, including diabetes mellitus.

In December 2000, the veteran filed a claim of service 
connection for diabetes mellitus, which he argued was 
secondary to his exposure to Agent Orange in service.  

In May and July 2002 statements, the veteran indicated that 
during his tour of duty aboard the U.S.S. Virgo, he served as 
the Coxswain of the ship's LCVP (landing craft, vehicle, 
personnel).  He indicated that on one occasion, he took two 
officers and a Chief Petty Officer ashore in Vietnam and 
waited there approximately two hours before returning to them 
to the ship.  

In December 2002, prior to the adjudication of his pending 
claim of service connection for diabetes mellitus, the 
veteran died.  According to the Certificate of Death, the 
cause of his death was chronic renal failure to due diabetes 
mellitus.  

The following month, the appellant filed an application for 
accrued benefits and DIC.  On her application, she noted that 
the veteran had a pending claim of service connection for 
diabetes mellitus.  She indicated that it was her belief that 
the veteran's fatal diabetes mellitus was secondary to his 
exposure to Agent Orange in Vietnam.  She also argued that 
the veteran's PTSD caused stress which overworked his heart 
and led to his kidney failure.  

In February 2003 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) forwarded a copy of the 
history of the U.S.S. Virgo for the year 1967.  This 
narrative indicates that the mission of the U.S.S. Virgo was 
to transport and deliver ammunition, with an emphasis on 
underway ships.  Supplemental assigned tasks included 
transportation of military passengers, freight, mail, and 
point to point transfer of ammunition.  The narrative 
indicated that beginning in February 1967, the Virgo made six 
trips to "the line" off the coast of Vietnam.  In a 
February 2003 letter, however, the Director of USASCRUR 
indicated that they were unable to verify that the veteran 
actually went ashore in Vietnam.  

In October 2003, the appellant testified at a Board 
videoconference hearing.  She indicated that during their 
marriage, the veteran had reminisced on numerous occasions 
about his naval service.  The appellant indicated that the 
veteran had told her that he had been trained to drive a 
"little boat," which was used to transport personnel 
ashore.  She indicated that the veteran told her that he 
delivered personnel to Vietnam and then waited on the dock 
for them to return from their mission.  

Following the hearing, the appellant submitted statements 
from several of the veteran's relatives, all of whom attested 
to the fact that the veteran had described going ashore in 
Vietnam after transporting passengers from the U.S.S. Virgo.  
The veteran's relatives indicated that the veteran had 
described waiting on the dock for his passengers to return 
and then transporting them back to the ship.  




II.  Service connection for diabetes mellitus, for purposes 
of accrued benefits

As set forth above, at the time of his death, the veteran had 
a pending claim of service connection for diabetes mellitus.  
As a matter of law, veterans' claims do not survive their 
deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

The provisions of 38 U.S.C.A. § 5121, however, set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting an application for 
accrued benefits within one year after the veteran's death.  
Landicho, 7 Vet. App. at 47.  

In pertinent part, section 5121 provides that for deaths 
occurring before December 16, 2003, periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid for 
a period of not more than two years prior to death, may be 
paid to a surviving spouse.  38 U.S.C.A. § 5121.

In this case, the appellant's claim for accrued benefits was 
received at the RO within one year of the veteran's death.  
Thus, the Board will address the merits of the claim of 
service connection for diabetes mellitus for purposes of 
accrued benefits.

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular-
renal disease and diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In addition to the criteria set forth above, regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2003).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.307(a)(6)(iii) (2003).  The VA General Counsel has held 
that service on a deep-water naval vessel "off the shore" 
of Vietnam, in and off itself, may not be considered service 
in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A).  VA O.G.C. Prec. Op. No. 27-97 (July 23, 1997).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2003).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the veteran's service medical 
records are negative for complaints or findings of diabetes 
mellitus.  In fact, the post-service medical evidence shows 
that diabetes mellitus was not diagnosed until 1981, 
approximately 12 years after the veteran's separation from 
active service.  Moreover, the record contains absolutely no 
probative evidence linking the veteran's diabetes mellitus to 
his active service, any incident therein, or any service-
connected disability, including post-traumatic stress 
disorder.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus on a direct and secondary 
basis, and under the presumptive provisions set forth at 38 
C.F.R. § 3.309(a).  

As noted, however, a veteran who served in Vietnam and 
develops a disease listed in section 3.309(e) is presumed to 
have been exposed to herbicides.  In this case, the record 
shows that the veteran served aboard a ship off the coast of 
Vietnam during the Vietnam era.  The record also contains lay 
statements, including statements from the veteran himself, 
indicating that his service aboard the U.S.S. Virgo in the 
waters offshore Vietnam included visitation in the Republic 
of Vietnam.  Although the USASCRUR was unable to verify that 
the veteran himself went ashore during his tour of duty on 
the U.S.S. Virgo, a review of the ship's history for 1967 
reveals that its assigned tasks included transportation of 
military passengers, a task which is consistent with the 
veteran's statements.  

In view of the foregoing, and noting that VA is required to 
give the appellant the benefit of the doubt "regarding any 
issue material to the determination of a matter," the Board 
finds that the veteran had "service in the Republic of 
Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A).

Additionally, the Board notes that the record contains 
medical evidence showing that the veteran was diagnosed as 
having diabetes mellitus in 1981, and that such disability 
was compensably disabling.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2003).  There has been no affirmative evidence to 
establish that the veteran was not exposed to an herbicide 
agent during his service in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  Thus, the Board finds that service 
connection for diabetes mellitus on a presumptive basis is 
warranted, for purposes of accrued benefits.

II.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2003).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Under the circumstances of this case, the veteran meets the 
criteria for entitlement to service connection for diabetes 
mellitus as a residual of presumed exposure to Agent Orange 
while he was on active duty.  Given the cause of the 
veteran's death, service connection for the cause of death 
follows.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).

Therefore, in light of the Board's decision granting service 
connection for the cause of the veteran's death, the section 
1318 appeal is moot and is dismissed.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for diabetes mellitus is 
granted, for purposes of accrued benefits.  

Entitlement to service connection for the cause of the 
veteran's death is granted.

The claim of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed.



____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



